Citation Nr: 0434279	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
March 1949.  He died in September 1994.  The appellant is the 
veteran's widow.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

As noted, the veteran died in September 1994.  The cause of 
death was listed on the death certificate as hemoptysis, 
probably secondary to pulmonary tuberculosis.  During his 
lifetime, service connection had been established for scar, 
status post excision of pigmented nevus, dorsum of the left 
foot, evaluated as noncompensable.  

The appellant argues that the veteran's service-connected 
disability left him more susceptible to illness and in fact 
led to the development of the disease that led to his death.  
She has submitted a statement from Eugene J. Dauz, M.D., 
dated in April 2003.  Dr. Dauz states that he treated the 
veteran in September 1993 for cellulites, left foot, old 
scar, gunshot wound to the left foot.  He remarks that, "It 
is my medical opinion that the injury contributed to the 
death of the patient."  

The RO should request that Dr. Daub provide the rationale for 
this opinion.  Any treatment records from Dr. Daub should 
also be requested.  Additionally, a VA medical opinion should 
be requested in order to determine whether it is at least as 
likely as not that the veteran's service-connected disability 
was either the principal or a contributory cause of death.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain the 
veteran's actual treatment records (as 
opposed to summaries) from Eugene J. Dauz, 
M. D. and Southern Ilocos Sur District 
Hospital, dated from September 1993 to the 
time of his death in September 1994.  Also, 
ask Dr. Daub to provide the rationale for 
his conclusion that the veteran's service-
connected scar of the left foot contributed 
to his death.  

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, request that a VA 
examiner review the file and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected scar, status post excision of 
pigmented nevus, dorsum of the left foot, 
was either a principal or a contributory 
cause of his death.  Is it at least as 
likely as not that the veteran's service-
connected scar, status post excision of 
pigmented nevus, dorsum of the left foot, 
contributed substantially or materially to 
his death, or combined to cause death, or 
aided or lent assistance to the production 
of death?

The examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  A rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the claimant, furnish 
her a supplemental statement of the case 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


